DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 7-19 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose:
“(ii)    create a model of the location and recognize changes in the location;
(iii)    recognize objects of interest and situations based on results from the image recognition processor, wherein:
a.    a situation is a regular situation, and wherein the robot is configured to anticipate one or more commands associated with the regular situation;
b.    an anticipated command includes switching a TV to user-preferred content;
c.    the robot executes and/or controls a method with the following steps:
(1)    waiting by an entrance of the location and determining if the user enters;
(2)    upon determining that the user enters, turning on the TV and forwarding a user profile to the TV; and

The rest of the claims are allowed for depending on a rejected base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The invention is useful as a robot capable of interacting with a user in a location.

Conclusion
The prior art (US 20140258880) made of record and not relied upon is considered pertinent to applicant's disclosure.

Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571 270 3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	/RONNIE M MANCHO/            Primary Examiner, Art Unit 3666